Citation Nr: 0127104	
Decision Date: 12/07/01    Archive Date: 12/11/01	

DOCKET NO.  00-12 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922(a).

2.  Entitlement to waiver of insurance premiums under 38 
U.S.C.A. § 1912.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1950 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania.

During the veteran's personal hearing, in July 2001, he 
indicated a desire to establish service connection for 
coronary artery disease as secondary to service-connected 
disability.  While it was intimated that at least partial 
motivation for establishing service connection for a cardiac 
disorder on a secondary basis was so that the veteran would 
be entitled to RH insurance under 38 U.S.C.A. § 1922(a), the 
issue of entitlement to service connection for coronary 
artery disease on a secondary basis is not inextricably 
intertwined with the current issue on appeal.  This is so 
because the Board's decision is based upon the current record 
and if the veteran is subsequently granted service connection 
for coronary artery disease as an additional, distinct 
disability, he may then again apply for RH insurance (which 
could be awarded if he is otherwise in good health).  
Accordingly, the issue of entitlement to service connection 
for coronary artery disease on a secondary basis is referred 
to the Jackson, Mississippi, Regional Office for its 
consideration.


FINDINGS OF FACT

1.  In an October 1998 decision, the veteran was granted 
service connection, with a 100 percent rating, for 
asbestosis.  This is his only service-connected disorder.

2.  The veteran filed an application for RH insurance in 
October 1998.

3.  The veteran has heart disease that has resulted in 
myocardial infarction and coronary artery bypass grafting.

4.  At the time of his RH insurance application, the veteran 
was not in good health, as defined by the applicable VA 
criteria.

5.  The veteran has no RH insurance in effect for which 
premiums may be waived.


CONCLUSIONS OF LAW

1.  The basic criteria for entitlement to RH Insurance under 
38 U.S.C.A. § 1922 have not been met.  38 U.S.C.A. §§ 1922, 
5102, 5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 8.0 
(2001).

2.  The basic criteria for entitlement to waiver of premiums 
on RH Insurance under 38 U.S.C.A. § 1912 have not been met.  
38 U.S.C.A. §§ 1912, 5102, 5103, 5103A (West 1991 & Supp. 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  See also 
recently published regulations at 66 Fed. Reg. 45, 630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.  In this regard, the Board observes that VA 
treatment records, as well as reports of VA examinations have 
been obtained and the veteran has been afforded a personal 
hearing.  A report from the Social Security Administration 
has also been obtained.  The veteran and his representative 
have been furnished with a statement of the case advising 
them of the governing legal criteria, the decisions reached, 
and the reasons for the decisions.  Therefore, the VCAA has 
been complied with and the Board concludes that it may now 
proceed, without prejudice to the veteran, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  RH Insurance

A report from the Social Security Administration reflects 
that the veteran was found to be totally disabled in 1995 
because of chronic ischemic heart disease with or without 
angina and that he had been receiving Social Security 
Disability benefits since 1995.

The report of an October 1997 VA medical examination reflects 
that the veteran was 6 feet tall and weighed 227 pounds.  He 
reported a myocardial infarction, in 1984, with four-vessel 
coronary artery bypass grafting in 1994.

An October 1998 RO decision granted service connection for 
asbestosis.  This is the veteran's only service-connected 
disability.  The veteran filed an application for RH 
insurance in October 1998.

During a July 2001 hearing, the veteran asserted that his 
coronary artery disease was secondary to his service-
connected asbestosis.  As noted in the introduction, the 
issue of entitlement to service connection for coronary 
artery disease secondary to service-connected disability is 
referred to the regional office for its consideration.  If 
service connection is subsequently granted for coronary 
artery disease, as a separate distinct disability, the 
veteran may then again apply for RH insurance.  The current 
record before the Board indicates that the veteran's only 
service-connected disability is asbestosis.  Service 
connection for heart disease on a direct basis has previously 
been denied.  Otherwise, during the personal hearing, the 
veteran acknowledged his nonservice-connected heart disease, 
and the history related thereto, as set forth above.

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  38 U.S.C.A. § 1922.  In 
order to be eligible for RH insurance, the veteran must be in 
"good health," excepting any service-connected disabilities.  
This law requires the Secretary to establish "standards of 
good health" to determine if "the applicant is, from clinical 
or other evidence, free from disease, injury, abnormality, 
infirmity, or residual of disease or injury to a degree that 
would tend to weaken or impair the normal functions of the 
mind or body or to shorten life."  38 U.S.C.A. § 1922; 
38 C.F.R. § 8.0.  In response, the Secretary has promulgated 
Veterans Benefits Manual M29-1, Part V, Insurance Operations 
Underwriting Procedures (M29-1) which contains guidelines for 
evaluating applications for the various insurance programs 
administered by the VA.

As an initial matter, the veteran's October 1998 application 
for RH insurance is timely, as he was awarded service 
connection for asbestosis, with a 100 percent initial rating 
assigned, in October 1998.  Thus, his application was clearly 
filed within two years of a compensable award of service 
connection for a medical disability.  The critical issue in 
the present case is whether the veteran was otherwise in good 
health at the time of his application.

According to the veteran's medical records, Social Security 
Administration records, and the history reported by the 
veteran, he has a history of heart disease.  Service 
connection has not been awarded for any cardiac disability.

"Good health" is determined by a system of numerical ratings 
used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  For the purpose of meeting good health requirements, a 
rating of 300 or less is necessary.  M29-1, Part V, Chapter 
1, Paragraph 1.12d(1).  In denying the veteran's application 
for RH insurance, the aforementioned medical records and 
Social Security history, which confirmed a diagnosis of heart 
disease, a heart attack within 15 years of the date of 
application for RH insurance, and coronary artery bypass 
surgery within 3 to 5 years of the date of application for RH 
insurance, were considered.  None of these coronary 
disabilities are service connected at the present time.

According to the M29-1 Manual, a baseline rating of 100 is 
assigned for a veteran of average weight and height as 
related to age and build.  The veteran has indicated that he 
was born in June 1933.  At the time the veteran filed his 
application for RH insurance he was 65 years of age and 
reported that he was 6 feet tall and weighed 212 pounds.  
With this build, the veteran is assigned 130 debits.  See 
M29-1, Part V, Build.  The veteran's myocardial infarction 
within 15 years of the date of application for RH insurance 
is assigned 200 debits.  See M29-1, Part V, Heart Disease.  
The veteran's coronary artery bypass operation within 3 to 5 
years of the date of application for RH insurance is assigned 
400 debits.  See M29-1, Part V, Heart Disease.  Coronary 
artery disease for 10 to 15 years prior to the date of 
application for RH insurance is assigned 75 debits.  See M29-
1, Part V, Heart Disease.  No credits or favorable features 
were found by the RO.

Looking only at the nonservice-connected disorders clearly 
established by the uncontroverted medical evidence, the 
veteran's mortality ratio of risk is at least well over 700, 
well in excess of 300, prohibiting a finding of "good 
health."  Veterans Benefits Manual M29-1, Part V, Insurance 
Operations Underwriting Procedures.  Accordingly, a 
preponderance of the evidence is against a finding that the 
veteran is eligible for RH insurance under 38 U.S.C.A. 
§ 1922(a).

II.  Premium Waiver

According to 38 U.S.C.A. § 1912, an insured who applies for a 
waiver of insurance premiums based on a total disability 
rating for six months or more may be entitled to such a 
waiver if such disability began (1) after the date of the 
insured's application for insurance, (2) while the insurance 
was in force under premium-paying conditions, and (3) before 
the insured's sixty-fifth birthday.  Since the veteran was 
not eligible for RH insurance at the time he filed for a 
waiver of RH insurance premiums, it follows that he would 
thus not be entitled to a waiver of such premiums.

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In the absence of the veteran being an 
insured there are no premiums and, accordingly, there can be 
no waiver of premiums.


ORDER

The veteran is not eligible for RH insurance under 
38 U.S.C.A. § 1922(a) and the appeal with respect to this 
issue is denied.

Waiver of insurance premiums pursuant to 38 U.S.C.A. § 1912 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

